DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 24 March 2021. The present application claims 17-31, submitted on 24 March 2021 are pending. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vollenkemper (U.S. Pub. No. 2014/0305542) in view of Wyman (U.S. Patent No. 3,094,213).
Regarding claims 17, 26 and 27, Vollenkemper discloses (see Figure 2) a filling unit (58) for a packaging machine (1) for filling bulk materials into packages (2), comprising at least one conveyor device (24), by means of which bulk materials can be conveyed into a package (see Paragraph 0061), and at least one control device (7), which is suitable and configured to guide a filling stream into a package (see Paragraph 0071), characterized in that at least one fill level sensor device (see Paragraph 0025) and wherein the control device (7) regulates the filling stream by way of the fill levels determined by the sensor device (51; see Paragraph 0070).
Vollenkemper discloses all of the elements of the current invention as stated above except explicit disclosure of at least one fill lever sensor device including at least two sensor devices is provided, which is suitable and configured to detect at least one first fill level and at least one second fill level of bulk materials in a package, wherein the first fill level corresponds to a lower fill level than the second fill level, wherein the first sensor device detects the first fill level, and wherein the second sensor device detects the second fill level.
Wyman discloses (see Figure 2) a packaging machine comprising at least one fill lever sensor device (36; 38) including at least two sensor devices (36; 38) is provided, which is suitable and configured to detect at least one first fill level (see Column 2, line 54-61) and at least one second fill level of bulk materials in a package (10), wherein the first fill level corresponds to a lower fill level than the second fill level, wherein the first sensor device (38) detects the first fill level, and wherein the second sensor device (36) detects the second fill level (see Column 2, line 54-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Vollenkemper to incorporate the disclosure of Wyman to include at least two sensor devices suitable and configured to detect a first fill level and a second fill level. Doing so would enable accurate filling of packages and reduce overfilling or underfilling.
Regarding claim 18, Vollenkemper discloses (see Figure 2) the sensor device (70) is suitable and configured to monitor at least the head space of a package (see Paragraph 0076).
Regarding claim 19, Wyman discloses (see Figure 2) the sensor devices (36; 38) are disposed at an angle to one another (see Figure 2A).
Regarding claim 20, Vollenkemper discloses (see Figure 2) at least one sensor device (70) comprises at least one capacitive sensor (see Paragraph 0070).
Regarding claim 21 and 22, Vollenkemper discloses (see Figure 2) at least one vibrating device (19) is provided, which is suitable and configured to compact bulk material in a package (see Paragraph 0051); at least one vibrating device (19) is provided, which is suitable and configured to compact bulk material in a package (see Paragraph 0051), and characterized in that during the filling process, the vibrating device (19) is disposed at least in sections inside the package (2) intended for filling, and that the vibrating device (19) forms at least one antipole to the capacitive sensor (see Paragraph 0070).
Regarding claim 23, Vollenkemper discloses (see Figure 2) that during the filling process, at least one blade and/or at least one plate (16) is disposed at least in sections in and/or behind the package (2) intended for filling, and that the blade and/or the plate (16) forms at least one antipole to the capacitive sensor (51; see Figure 2).
Regarding claim 24, Vollenkemper discloses (see Figure 2) at least one adjustment device (7) is provided to set and adjust the sensitivity of the sensor device (see Paragraph 0073).
Regarding claim 25, Vollenkemper discloses (see Figure 2) at least one weighing device (25) is provided (see Paragraph 0061).
Regarding claim 28, Vollenkemper discloses (see Figure 2) at least during reduction of the filling stream, the bulk materials in the package (2) are compacted by the vibrating device (see Paragraph 0065).
Regarding claim 29, Vollenkemper discloses (see Figure 2) during reduction of the filling stream, the filling stream is interrupted (see Paragraph 0065).	 

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731